
	
		I
		111th CONGRESS
		2d Session
		H. R. 5412
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2010
			Ms. Bean (for
			 herself, Mrs. Dahlkemper,
			 Mr. Peters,
			 Mr. Murphy of New York,
			 Mr. Quigley,
			 Mr. Bright,
			 Ms. Markey of Colorado,
			 Mr. Michaud,
			 Mr. Lipinski,
			 Mr. Ellsworth,
			 Mr. Polis of Colorado,
			 Mr. Cooper,
			 Mr. Klein of Florida,
			 Mr. Moore of Kansas,
			 Mr. Hill, Mr. Welch, and Mrs.
			 Halvorson) introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Investment Act of 1958 to
		  increase maximum loan amounts under the program in title V of that Act, to
		  provide temporary authority for debt refinancing of commercial real estate, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Asset Investment and
			 Modernization (AIM) Act of 2010.
		2.Maximum loan
			 amounts under 504 programSection 502(2)(A) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(2)(A)) is amended—
			(1)in clause (i), by
			 striking $1,500,000 and inserting
			 $5,000,000;
			(2)in clause (ii), by
			 striking $2,000,000 and inserting
			 $5,000,000;
			(3)in clause (iii),
			 by striking $4,000,000 and inserting
			 $5,500,000;
			(4)in clause (iv), by
			 striking $4,000,000 and inserting $5,500,000;
			 and
			(5)in clause (v), by
			 striking $4,000,000 and inserting
			 $5,500,000.
			3.Low-interest
			 refinancing under the local development business loan programSection 502 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 696) is amended by adding at the end the
			 following:
			
				(8)Temporary
				authority for debt refinancing of commercial real estate
					(A)In
				generalDuring the period
				beginning on the date of enactment of this paragraph and ending on September
				30, 2012, notwithstanding paragraph (7), the Administrator may approve, for
				financing under this title, the refinancing of indebtedness that is secured by
				a lien on commercial real estate or equipment of a small business concern under
				such terms and conditions as the Administrator determines appropriate, except
				at a minimum such terms and conditions shall include the following:
						(i)The existing
				indebtedness is maturing not more than one year after the loan approval
				date.
						(ii)The proceeds of
				the existing indebtedness were used to acquire land, including a building
				situated thereon, to construct a building thereon, or to purchase
				equipment.
						(iii)The small
				business concern has been current on all payments due on the existing
				indebtedness for a period beginning on a date that is not less than 1 year
				before the date of refinancing and ending on the date of refinancing.
						(iv)At the time of
				refinancing, the lien shall be assigned or released in a manner that ensures
				that the financing under this title is in the same lien position as the
				existing indebtedness.
						(v)The existing
				indebtedness was incurred for the benefit of the small business concern.
						(vi)The financing
				under this title will be used only for refinancing existing indebtedness or
				costs relating to such refinancing.
						(vii)The amount being
				refinanced may not exceed 90 percent of the appraised value of the commercial
				real estate or equipment on the date of refinancing or 100 percent of the
				outstanding principal amount of the existing indebtedness, whichever is less,
				plus allowable closing costs as determined by the Administrator.
						(viii)Notwithstanding
				any other provision of this title, for a refinancing under this
				paragraph—
							(I)not less than 50
				percent of the appraised value of the commercial real estate or equipment on
				the date of refinancing shall come from the institutions described in
				subclauses (I), (II) or (III) of paragraph (3)(B)(i):
				Provided, That if the indebtedness being refinanced pursuant
				to this paragraph is held by such an institution, or an affiliate thereof, that
				is providing funds for the refinancing, the institution shall contribute not
				less than 70 percent of such appraised value of the commercial real estate or
				equipment; and
							(II)the remaining
				funds needed for the refinancing (including closing costs) shall come from the
				development company.
							(ix)In addition to
				the other fees imposed under this title, the Administrator shall assess,
				collect, and retain such annual fees in amounts necessary to reduce to zero the
				cost (as that term is defined in section 502 of the Federal Credit Reform Act
				of 1990) to the Administrator of making guarantees under the authority of
				section 503(a) with respect to refinancings under this paragraph.
						(x)The temporary fee
				elimination authorized under section 501(b) of the American Recovery and
				Reinvestment Act of 2009, Public Law 111–5, shall not apply to any refinancing
				made under this paragraph.
						(xi)No fee reduction
				or elimination applicable to loans under this title shall apply to loans under
				this paragraph.
						(xii)No portion of
				the indebtedness may be subject to a guarantee by a Federal agency.
						(xiii)The development
				company may charge the small business concern a processing fee of up to 50
				basis points more than the amount that the Administrator authorizes under
				section 120.971(a)(1) of title 13, Code of Federal Regulations, as in effect on
				January 1, 2010.
						(B)Total amount of
				loansThe Administrator may provide not more than a total of
				$7,500,000,000 of financing under this paragraph for each fiscal year.
					(C)NondelegationNotwithstanding
				section 508(e) of this title, the Administrator may not permit a premier
				certified lender to approve or disapprove an application for assistance under
				this paragraph.
					(D)Term
				appointments
						(i)To
				carry out the authority under this paragraph, the Administrator may authorize
				term appointments within the Administration under subchapter I of chapter 33 of
				title 5, United States Code, for a period of not less than 1 year and not more
				than 6 years.
						(ii)Notwithstanding
				chapter 33 of title 5, United States Code, or any other provision of law
				relating to the examination, certification, and appointment of individuals in
				the competitive service, the Administrator may convert an employee serving
				under a term appointment to a permanent appointment in the competitive service
				within the Administration without further competition if—
							(I)such individual
				was appointed under open, competitive examination under subchapter I of chapter
				33 of title 5, United States Code, to the term position;
							(II)the announcement
				for the term appointment from which the conversion is made stated that there
				was potential for subsequent conversion to a career-conditional or career
				appointment;
							(III)the employee has
				completed at least 2 years of current continuous service under a term
				appointment in the competitive service;
							(IV)the employee’s
				performance under such term appointment was at least fully successful or
				equivalent; and
							(V)the position to
				which such employee is being converted under this section is in the same
				occupational series, is in the same geographic location, and provides no
				greater promotion potential than the term position for which the competitive
				examination was conducted.
							(iii)Notwithstanding
				chapter 33 of title 5, United States Code, or any other provision of law
				relating to the examination, certification, and appointment of individuals in
				the competitive service, the Administrator may convert an employee serving
				under a term appointment to a permanent appointment in the competitive service
				within the Administration through internal competitive promotion procedures if
				the conditions under subclauses (I) through (IV) of subparagraph (D)(ii) are
				met.
						(iv)An employee
				converted under this subparagraph becomes a career-conditional employee, unless
				the employee has otherwise completed the service requirements for career
				tenure.
						(v)An
				employee converted to career or career-conditional employment under this
				subparagraph acquires competitive status upon conversion.
						(E)Elimination of
				pension offset for certain rehired federal retirees
						(i)In
				generalTo carry out the authority under this paragraph, the
				Administrator may waive the application of section 8344 or 8468 of title 5,
				United States Code, on a case-by-case basis for employment of an
				annuitant.
						(ii)ProceduresThe
				Administrator shall prescribe procedures for the exercise of authority under
				this subparagraph, including—
							(I)criteria for any
				exercise of authority; and
							(II)procedures for a
				delegation of authority.
							(iii)Effect of
				waiverAn employee as to whom a waiver under this subparagraph is
				in effect shall not be considered an employee for purposes of subchapter III of
				chapter 83, or chapter 84, of title 5, United States Code.
						(F)Emergency
				rulemaking authority
						(i)The Administrator
				shall—
							(I)not later than 90 days after the date of
				enactment of the Small Business Asset Investment and Modernization (AIM) Act of
				2010, without providing notice or opportunity for comment, issue interim
				regulations implementing this paragraph; and
							(II)not later than 180 days after the date of
				enactment of the Small Business Asset Investment and Modernization (AIM) Act of
				2010, after providing notice and opportunity for comment, issue final
				regulations implementing this paragraph.
							(ii)The interim
				regulations issued under clause (i)(I) shall cease to be effective on the date
				that the Administrator issues final regulations under clause
				(i)(II).
						.
		
